Exhibit 10.2
 
SECOND AMENDMENT TO
8% SENIOR SECURED CONVERTIBLE DEBENTURES DUE AUGUST 15, 2014


This Amendment (“Amendment”), made as of June 6, 2014, by and between Lilis
Energy, Inc. f/k/a Recovery Energy, Inc., a Nevada corporation (the “Company”),
and each holder executing a signature page hereto (the “Holders”), amends that
certain Securities Purchase Agreement, dated as of February 2, 2011, as amended,
between the Company and certain of the Holders as well as additional parties
identified as holders on the signature pages thereto (the “Original Purchase
Agreement”); that certain Securities Purchase Agreement, dated as of March 19,
2012, as amended, between the Company and certain of the Holders as well as
additional parties identified as holders on the signature pages thereto (the
“Second Purchase Agreement”); that certain Securities Purchase Agreement, dated
as of June 18, 2013, as amended, between the Company and certain of the Holders
as well as additional parties identified as holders on the signature pages
thereto (the “Third Purchase Agreement” and together with the Original Purchase
Agreement and the Second Purchase Agreement, the “Purchase Agreements”); those
certain 8% Senior Secured Convertible Debentures due May 16, 2014, as amended,
issued pursuant to the Original Purchase Agreement (the “Original Debentures”);
those certain 8% Senior Secured Convertible Debentures due May 16, 2014, issued
pursuant to the Second Purchase Agreement (the “Second Debentures”); and those
certain 8% Senior Secured Convertible Debentures due May 16, 2014 issued
pursuant to the Third Purchase Agreement (the “Third Debentures” and together
with the Original Debentures and the Second Debentures, the “Debentures”).  


Recitals


WHEREAS, the Company issued the Original Debentures pursuant to the Original
Purchase Agreement, the Second Debentures pursuant to the Second Purchase
Agreement, and the Third Debentures pursuant to the Third Purchase Agreement;


WHEREAS, on January 31, 2014, the Company and the holders of the Debentures,
including the Holders, entered into a Conversion Agreement in the form attached
hereto as Exhibit A (the “Conversion Agreement”), pursuant to which they
converted a portion of the Debentures;


WHEREAS, on May 19, 2014, the Company and the Holders agreed to extend the
maturity date of the Debentures from May 16, 2014 to August 15, 2014; and


WHEREAS, the Company and the Holders now wish to amend the Debentures to extend
the maturity date from May 16, 2014 to January 15, 2015 and to make other
changes.



 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of the promises and mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
receipt, sufficiency and adequacy of which is hereby acknowledged, accepted and
agreed to, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
Agreement


1.             Maturity Date.  The Company and each Holder hereby agree to
extend the Maturity Date (as defined in the Debentures) of the Debentures held
by such Holder from August 15, 2014 to January 15, 2015.


2.             Event of Default. The Company and each Holder hereby agree to
amend Section 8(a)(iii) to read as follows:


iii.           a default or event of default (subject to any grace or cure
period provided in the applicable agreement, document or instrument) shall occur
under (A) any of the Transaction Documents or (B) any other material agreement,
lease, document or instrument to which the Company or any Subsidiary is
obligated (and not covered by clause (vi) below), including, but not limited to,
any failure of the Company to meet its obligations under that certain Settlement
Agreement, by and among the Company, Hexagon, LLC, Labyrinth Enterprises LLC,
The Reiman Foundation and Scott J. Reiman, dated as of May 30, 2014, without
regard to any notice or cure periods contained therein;


3.             Obligations of the Holders Several and Not Joint. The Company and
each Holder hereby acknowledge and agree that the obligations of each Holder
that is a party hereto pertains only to the Debentures held by such Holder, that
the failure of one or more Holder to execute this Agreement shall not affect the
obligations of the Holders who do execute this Agreement, and that no Holder
shall be responsible in any way for the performance or non-performance of the
obligations of any other Holder hereunder.


4.             Waiver.  Each of the Company and each Holder hereby waives any
actual or alleged breach of the terms of the Debentures or the Purchase
Agreements that may have occurred prior to the date of this Amendment. In
addition, the parties hereby agree that any default by the Company under the
Credit Agreements between the Company and Hexagon, LLC (f/k/a Hexagon
Investments, LLC)(“Hexagon”), dated as of January 29, 2010, March 25, 2010, and
April 14, 2010, as each has been or may be amended, or the promissory notes or
other agreements between the Company and Hexagon with respect thereto, shall not
constitute an Event of Default under the Debentures, so long as there is an
effective agreement in place between the Company and Hexagon pursuant to which
Hexagon agrees to forebear from enforcing its rights thereunder.


5.             Authority.  Each Holder hereby represents and warrants that it is
a party to one or both of the Purchase Agreements and has full power and
authority to enter into this Amendment on the terms set forth herein.


6.             Further Assurances.  Holders shall from time to time execute such
additional instruments and documents, take such additional actions, and give
such further assurances as are or may be reasonable or necessary to implement
this Amendment.
 
7.             Binding Effect.  The terms of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.
 
 
2

--------------------------------------------------------------------------------

 
 
8.             Reaffirmation of Debenture Terms.  All terms of the Purchase
Agreements, as previously amended, shall, except as amended hereby, remain in
full force and effect, and are hereby ratified and confirmed.
 
9.             Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard for principles of conflict of laws thereof.


10.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


[Signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
effective as of the date first set forth above.
 

 
COMPANY
     
Lilis Energy, Inc.
       
By:
/s/ Abraham Mirman
 
Name: 
Abraham Mirman
 
Title:
Chief Executive Officer

 
 
4

--------------------------------------------------------------------------------

 
 

 
HOLDERS
     
EZ Colony Partners, LLC, a Delaware limited liability company
         
/s/ Bryan Ezralow
 
Name: 
Bryan Ezralow as Trustee of the Bryan
   
Ezralow 1994 Trust
 
Title:
Managing General Partner

 

 
Jonathan & Nancy Glaser Family Trust
DTD 12/16/1998 Jonathan M. Glaser and Nancy E. Glaser TTEES
         
/s/ Jonathan Glaser
 
Name: 
Jonathan Glaser
 
Title: 
Trustee
       
Wallington Investment Holdings, Ltd.
         
/s/ Michael Khoury
 
Name: 
Michael Khoury
 
Title: 
Director

 

 
Steven B. Dunn and Laura Dunn Revocable Trust
DTD 10/28/10, Steven B. Dunn & Laura Dunn TTEES
         
/s/ Steven B. Dunn
 
Name: 
Steven B. Dunn
 
Title: 
Trustee

 

 
G. Tyler Runnels and Jasmine N. Runnels TTEES The Runnels Family Trust DTD
1-11-2000
         
/s/ G. Tyler Runnels
 
Name: 
G. Tyler Runnels
 
Title:
Trustee
       
EMSE, LLC,
a Delaware limited liability company
         
/s/ Marc Ezralow
 
Name: 
Marc Ezralow
 
Title:
Manager

 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit A
Conversion Agreement
 
 6

--------------------------------------------------------------------------------